DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on January 6, 2022, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on April 15, 2022, has been entered.
	Claims 1-4, 6-13, 15, 19, 20, 23-26, 28, 29, 31, 33-44 and 46-52 are pending in the instant invention.  According to the Amendments to the Claims, filed April 15, 2022, claims 1-3, 6, 7, 10, 11, 25, 26 and 33-35 were amended and claims 5, 14, 16-18, 21, 22, 27, 30, 32, 45 and 53 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/841,676, filed May 1, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on November 30, 2021, is acknowledged: a) Group I - claims 1-4, 6-13, 15, 19, 20, 23-26, 28, 29, 31 and 33-44; and b) substituted heterocycle of Formula (I) - p. 143, Example 11.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 2, 2021.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted heterocycles of the Formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claim 46, directed to a method of inhibiting CDK2 in a patient, comprising administering… a substituted heterocycle of the Formula (I); (ii) claim 47, directed to a method of treating a disease or disorder associated with CDK2 in a patient, comprising administering… a substituted heterocycle of the Formula (I); (iii) claim 48, directed to a method of treating a disease or disorder associated with CDK2 in a patient, comprising administering… a substituted hetero-cycle of the Formula (I); (iv) claim 49, directed to a method of treating a human subject having a disease or disorder associated with CDK2, comprising administering… a substituted heterocycle of the Formula (I); (v) claims 50 and 51, directed to a method of treating a human subject having a disease or disorder associated with CDK2, comprising administering… a substituted heterocycle of the Formula (I); and (vi) claim 52, directed to a method of evaluating the response of a human subject having a disease or disorder associated with CDK2 to a substituted heterocycle of the Formula (I), comprising… administering… a substituted heterocycle of the Formula (I), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on June 17, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on September 2, 2021, or the Final Rejection, mailed on January 6, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 15, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1-4, 6-13, 15, 19, 20, 23-26, 28, 29, 31, 33-44 and 46-52 is contained within.


Reasons for Allowance

	Claims 1-4, 6-13, 15, 19, 20, 23-26, 28, 29, 31, 33-44 and 46-52 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted heterocycles of the Formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted heterocycles of the Formula (I) that is not taught or fairly suggested in the prior art is RA on the periphery of the heterocycle core.  This limitation is present in the recited species of claims 42 and 43, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624